DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
1.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Qu et al. (U.S. PG Pub No.: 2014/0109605 A1), hereinafter referred to as Qu et al. ‘605, in view of Chen et al. (U.S. PG Pub No.: 2017/0102175 A1), hereinafter referred to as Chen et al. ‘175.

Regarding claims 1 and 12, Qu et al. ‘605 disclose A bypass line (140) within a heating, ventilation, and air conditioning (HVAC) system (200) and method comprising: a fluid line (129/127) connected to a high pressure side (105) and a low pressure side (110) of the HVAC system{as shown in Fig. 2: ¶¶ [0020], [0024] and [0031]}; a valve (145) within the fluid line disposed between the high pressure side and the low pressure side {as shown in Fig. 2: ¶ [0020]}.
However, Qu et al. ‘605 fail to disclose the limitation of an orifice disposed within the fluid line and arranged upstream from the valve in a refrigerant flow direction, wherein the orifice comprises a diameter that is smaller than a diameter of the fluid line; wherein, when the valve is open, refrigerant flows through the fluid line from the high pressure side to the low pressure side via the orifice and the valve, wherein the refrigerant contacts the orifice prior to contacting the valve; wherein flow of refrigerant from a high pressure side of the orifice is initially slowed upon contact with the orifice; and wherein the flow of refrigerant from a high pressure side of the valve is subsequently slowed upon contact with the valve.
Chen et al. ‘175 teach: the concept of an orifice (67) disposed within the fluid line (68), wherein the orifice comprises a diameter that is smaller than a diameter of the fluid line (normal property of restriction devices, such as orifices) {as shown in Figs. 1-2: ¶ [0017]}.
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Qu et al. ‘605 in view of Chen et al. ‘175 to include the use of an orifice disposed within the fluid line and arranged upstream from the valve in a refrigerant flow direction, wherein the orifice comprises a diameter that is smaller than a diameter of the fluid line; wherein, when the valve is open, refrigerant flows through the fluid line from the high pressure side to the low pressure side via the orifice and the valve, wherein the 
Applicant is reminded that, under the principals of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. See MPEP § 2112.02.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Qu et al. ‘605 as modified by Chen et al. ‘175 to obtain the invention as specified in claims 1 and 12.

Regarding claim 2, the combination of Qu et al. ‘605 and Chen et al. ‘175 disclose and teach the bypass line of claim 1, Qu et al. ‘605 disclose wherein, when the valve is closed, the refrigerant ceases to flow through the fluid line from the high pressure side to the low pressure side {see ¶¶ [0006], [0045], [0052], [0058]}.
  
Regarding claim 3, the combination of Qu et al. ‘605 and Chen et al. ‘175 disclose and teach the bypass line of claim 1, Qu et al. ‘605 disclose wherein the valve is arranged downstream from the high pressure side in the refrigerant flow direction {as shown in Fig. 2}.  

Regarding claim 4, the combination of Qu et al. ‘605 and Chen et al. ‘175 disclose and teach the bypass line of claim 1, Qu et al. ‘605 as modified by and Chen et al. ‘175  further disclose the limitation of wherein the orifice and the valve are each configured to slow the flow of refrigerant ¶¶ [0017-0020]}.  

Regarding claims 5 and 16, the combination of Qu et al. ‘605 and Chen et al. ‘175 disclose and teach the bypass line and method of claims 1 and 12, Qu et al. ‘605 disclose wherein 

Regarding claim 6, the combination of Qu et al. ‘605 and Chen et al. ‘175 disclose and teach the bypass line of claim 1, Qu et al. ‘605 disclose wherein the valve is coupled to a pressure switch (150), wherein when a pressure reaches a predetermined value the pressure switch opens the valve {see Fig. 2: ¶ [0039]}.  

Regarding claim 7, the combination of Qu et al. ‘605 and Chen et al. ‘175 disclose and teach the bypass line of claim 1, Qu et al. ‘605 disclose wherein the valve is coupled to a temperature switch (130), wherein when a temperature reaches a predetermined value the temperature switch opens the valve {see Fig. 2: ¶¶ [0024], [0043] and [0065]}.  

Regarding claims 8 and 17, the combination of Qu et al. ‘605 and Chen et al. ‘175 disclose and teach the bypass line and method of claims 5 and 16, Qu et al. ‘605 disclose wherein one (130) or more sensors are coupled to the controller (155) {see Fig. 2: ¶¶ [0026] and [0052]}.  

Regarding claim 10, the combination of Qu et al. ‘605 and Chen et al. ‘175 disclose and teach the bypass line of claim 5, Qu et al. ‘605 disclose wherein the controller (155) comprises a connection to one (130) or more sensors {see Fig. 2: ¶¶ [0026] and [0052]}.  

Regarding claim 11, the combination of Qu et al. ‘605 and Chen et al. ‘175 disclose and teach the bypass line of claim 10, Qu et al. ‘605 disclose wherein the controller (155) is operable to open and close the valve based at least in part on a measurement from the one (130) or more sensors {see Fig. 2: ¶¶ [0024], [0026], [0037] and [0052]}.  

Regarding claim 13, the combination of Qu et al. ‘605 and Chen et al. ‘175 disclose and teach the method of claim 12, Qu et al. ‘605 as modified by Chen et al. ‘175 further disclose the limitation of wherein the orifice (65/ or 165) is arranged upstream from the valve (67/ or 167) in a refrigerant flow direction {as shown in Figs. 1-2}.  
Regarding claim 14, the combination of Qu et al. ‘605 and Chen et al. ‘175 disclose and teach the method of claim 13, Qu et al. ‘605 as modified by Chen et al. ‘175 further disclose the limitation of wherein the valve (67/ or 167) is arranged downstream from the high pressure side in the refrigerant flow direction {as shown in Figs. 1-2}. 
 
Regarding claim 15, the combination of Qu et al. ‘605 and Chen et al. ‘175 disclose and teach the method of claim 12, except the limitation of further comprising providing a second orifice within the bypass line. 
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a second orifice within the bypass line as required by design, since it has held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding claim 18, Qu et al. ‘605 disclose a heating, ventilation, and air conditioning (HVAC) system (200) for circulating refrigerant, comprising: a condenser (115) configured to condense at least a portion of the refrigerant {as shown in Fig. 2: ¶ [0020]}; an expansion device (135) configured to receive the refrigerant from the condenser {as shown in Fig. 2: ¶ [0020]}; an evaporator coil (120) configured to receive the refrigerant from the expansion device {as shown in Fig. 2: ¶ [0020]}; a compressor (125) configured to receive the refrigerant from the evaporator coil {as shown in Fig. 2: ¶ [0020]}; and a bypass line (140) connecting a high (105) and low (110)  pressure sides of the HVAC system, the bypass line comprising; a fluid line (129/127) connected to a high pressure side and a low pressure side of the HVAC system {as shown in Fig. 2: ¶ [0019], [0024] and [0031]}; a valve (145) within the fluid line disposed between the high pressure side and the low pressure side {as shown in Fig. 2: ¶ [0020]}.
 However, Qu et al. ‘605 fail to disclose the limitations of an orifice disposed within the fluid line and arranged upstream from the valve in a refrigerant flow direction, wherein the orifice comprises a diameter that is smaller than a diameter of the fluid line; wherein, when the valve is open, refrigerant flows through the fluid line from the high pressure side to the low pressure side via the orifice and the valve, wherein the refrigerant contacts the orifice prior to contacting the valve; wherein flow of refrigerant from a high pressure side of the orifice is 
Chen et al. ‘175 teach: the concept of an orifice (67) disposed within the fluid line (68), wherein the orifice comprises a diameter that is smaller than a diameter of the fluid line (normal property of restriction devices , such as orifices) {as shown in Figs. 1-2: ¶ [0017]}.
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Qu et al. ‘605 in view of Chen et al. ‘175 to include the use of an orifice disposed within the fluid line and arranged upstream from the valve in a 4 4825-3650-4020, v. 1Application No.: 16/354,377Docket No.: RR44781.P101C1 refrigerant flow direction, wherein the orifice comprises a diameter that is smaller than a diameter of the fluid line; wherein, when the valve is open, refrigerant flows through the fluid line from the high pressure side to the low pressure side via the orifice and the valve, wherein the refrigerant contacts the orifice prior to contacting the valve; wherein flow of refrigerant from a high pressure side of the orifice is initially slowed upon contact with the orifice; and wherein the flow of refrigerant from a high pressure side of the valve is subsequently slowed upon contact with the valve, in order to relieve the system from high pressure {Chen et al. ‘175 - ¶¶ [0017-0020]}. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Qu et al. ‘605 as modified by Chen et al. ‘175 to obtain the invention as specified in claim 18.

Regarding claim 19, the combination of Qu et al. ‘605 and Chen et al. ‘175 disclose and teach the HVAC system of claim 18, Qu et al. ‘605 disclose wherein, when the valve is closed, the refrigerant ceases to flow through the fluid line from the high pressure side to the low pressure side {see ¶¶ [0006], [0045], [0052], [0058]}.
  
Regarding claim 20, the combination of Qu et al. ‘605 and Chen et al. ‘175  disclose and teach the HVAC system of claim 18, Qu et al. ‘605 disclose wherein the valve is arranged downstream from the high pressure side in the refrigerant flow direction {as shown in Fig. 2}.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Qu et al. ‘605 and  Chen et al. ‘175 as applied to claim 5 above, further in view of Choi et al. (U.S. PG Pub No.: 2003/0113215 A1), hereinafter referred to as Choi et al. ‘215.

Regarding claim 9, the combination of Qu et al. ‘605 and Chen et al. ‘175 disclose and teach the bypass line of claim 5, except the limitation of disclose wherein the controller is operable to open the valve when the HVAC system powers down.  
Choi et al.’215 teach: the concept of the controller operable to open the valve when the HVAC system powers down {see ¶ [0035]}.
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Qu et al. ‘605 in view of Choi et al.’215 to include the controller operable to open the valve when the HVAC system powers down, in order to facilitate equilibrium between suction and discharge ports of the compressor.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Qu et al. ‘605 as modified by Chen et al. ‘175 in view of Choi et al.’215 to obtain the invention as specified in claim 9.

Response to Arguments
2.          Applicant's arguments with respect to independent claims 1, 12 and 18 have been considered but are not persuasive.  As understood, the applicants argue that the cited prior art reference to Chen et al. ‘175 fail to disclose that the orifice 67 is “arranged upstream from the valve in a refrigeration flow direction”, and further fail to explicitly disclose, “the orifice comprises a diameter that is smaller than a diameter of the fluid line”. Assuming, in arguendo, that these are true, but in this instant, Chen et al. ‘175 as a teaching reference is cited only for the general concept of the (fluid or bypass) line (68) comprising the orifice (67) as shown in Fig. 1. With respect to the argument of positioning of the orifice with respect to the valve on the fluid line; Examiner respectfully submits that in paragraph [0017], Chen et al. ‘175 disclose that “Bypass line 68 can also comprise an orifice 67 to help relieve pressure” without limiting where the orifice may be located on the bypass line. Hence, Applicant is reminded that, it has held that 
 Finally, Applicant is reminded that the fundamental structural element of an orifice device is the constrictive nature of the orifice relative to adjoin conduit, as evidenced by Non-Patent Literature: Orifice and Venturi Pipe Flow Meters for Liquid and Gas Flow by Harlan H. Bengtson, PhD, P.E.; Page 2 of 34 and Page 18 of 34.  Thus, the rejections are proper and remain.

Conclusion
3.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 5,131,238 to Meckler, discloses an orifice (96) disposed within the fluid line (195) and arranged upstream from the valve (197) in a refrigerant flow direction {as shown in Fig. 4: Col 18, lines 30-34}.

             Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
            A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, . 
           Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL E DUKE whose telephone number is (571)270-5290.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 2:00 PM.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571)272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EMMANUEL E DUKE/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        03/12/2021